Citation Nr: 0211172	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extension of a temporary total 
convalescence rating based on treatment for a service-
connected disability pursuant to 38 C.F.R. § 4.130 (2001).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to July 
1976.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which granted a 
temporary total rating based on surgical and or other 
treatment necessitating convalescence for treatment of 
bilateral hammertoes, from February 12, 1998 to May 1, 1998.  

In his August 1999 substantive appeal, the veteran raised the 
issue of convalescence status for the period from October 
1998 to January 1999.  Also, the veteran's representative 
raised the issue of entitlement to a total rating based on 
individual unemployability.  See Written Brief Presentation 
dated August 15, 2002.  As these matters are not before the 
Board, they are referred to the RO for the appropriate 
action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  In February 1998, the veteran underwent surgery on the 
fifth toes bilaterally.   

3.  By rating decision of May 1999, a temporary total rating 
based on convalescence was granted from February 12, 1998 to 
May 1, 1998. 

4.  The veteran did not have severe postoperative residuals 
such as incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, beyond May 1, 1998.

CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating based on convalescence for a period beyond May 1, 1998 
for treatment of service-connected bilateral hammertoes have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the July 1999 statement of the case, and subsequently 
issued supplemental statements of the case, and various 
correspondence from the RO, including an April 2002 letter, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

In a February 5, 1998 statement, Richard P. Gorosh, D.P.M., 
reported that the veteran's outpatient surgery for the fifth 
toes bilaterally was scheduled for February 12, 1998.  He 
further noted that the veteran was to be on disability for 
three months.  In February 17, 1998 statement, Dr. Gorosh, 
reported that the veteran had outpatient foot surgery 
involving the 5th toes, bilaterally, on February 12, 1998, 
and was temporarily disabled until about April 12, 1998.  In 
a later note, the podiatrist reported that the February 1998 
surgery was for correction of hammertoe deformity of the 5th 
toes, bilaterally.

Of record is a copy of a handicapped parking permit 
application apparently signed by Dr. Gorosh dated February 
16, 1998.  Reference was made to foot surgery performed on 
February 12, 1998 as the arthritic, neurological or 
orthopedic disability that severely limited the veteran's 
ability to walk.  The condition was described as temporary 
and the estimated duration was given as five months.

In an August 1998 statement, another podiatrist, David W. 
Gunsberg, D.P.M., stated the veteran had "recently" come 
under his care for bilateral plantar callosities and chronic 
metatarsalgia.  The veteran reported that the pain and 
discomfort associated with his foot disorders prevented him 
from pursuing employment opportunities in his profession as 
an electrician.  The podiatrist offered an opinion regarding 
the veteran's ability to maintain employment. 

On September 1, 1998, the veteran gave sworn testimony before 
a hearing officer at the RO with regard to a claim for an 
increased rating for callosities.  He complained of constant 
foot pain and noted the need to wear orthotics.  When asked 
about required pain medication, the veteran responded that he 
was no longer taking medication.  He specifically stated, "I 
had surgery a while back, and when I did, I was taking 
medication but now I am not on it anymore."  He testified 
that the last surgery was performed three or four months 
prior, and that his toe was still swollen and that it was 
painful to walk.  He was contemplating another surgery.  

A September 1998 invoice from Gregory M. Uitvlugt, M.D noted 
the bilateral foot problems; however, on the portion of the 
invoice noting restrictions on the veteran's activities, none 
were listed.  In September 10, 1998, letter, Dr. Uitvlugt 
reported that the veteran was seen for complaints of 
bilateral foot pain.  It was noted that the veteran had 
undergone surgery earlier that year on both of his fifth 
toes, and was concerned because he was experiencing 
persistent foot pain.  He complained of pain and swelling in 
both of the fifth toes from the surgery in January.  The 
physician reported that the dorsal scars were well healed, 
and that the radiographs revealed apparent healed osteotomies 
of the third and fourth metatarsals.  

On September 28, 1998, the veteran underwent DuVries 
condyloplasty of the right second and left second and fourth 
metatarsals with hammertoe/mallet toe correction of the 
second, third and fourth phalanxes bilaterally.  In a report 
dated the day of the surgery, Dr. Uitvlugt indicated that the 
treatment plan was for a recheck date and time of October 12, 
1998.  It was further stated that the veteran was to be off 
work through November 29, 1998.  In a November 1998 letter, 
Dr. Uitvlugt reported that as a result of the painful 
callosities, the veteran had undergone surgical correction of 
his hammertoes in an effort to decompress the callosities in 
conjunction with condylectomies.  

By rating decision dated in May 1999, service connection was 
granted for "hammertoes, status post surgical correction; 
multiple foot callouses with tenderness and limitation of 
motion; clawtoes."  A temporary total rating based on 
convalescence was granted from February 12, 1998.  A 30 
percent disability rating was assigned, effective May 1, 
1998.  

In June 2001, VA received records of disability decisions 
issued by the Social Security Administration in 1998 and 
1999.  In the favorable 1999 decision, it was noted that the 
agency used the veteran's September 1998 surgery and follow-
up reports, as well as March 1999 statements from the 
veteran's physicians to decide his claim.  A February 2002 
letter from the veteran's VA physician and a March 2002 VA 
examination report, reflect findings regarding the severity 
of the veteran's disabilities.  

Analysis

Under 38 C.F.R. § 4.30 (2001), total ratings will be assigned 
if treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence, or 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches.  Extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made for periods of 
convalescence based on surgery.  38 C.F.R. § 4.30(b)(1) 
(2001).  As stated, initially the RO determined that 
entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 had been established from February 12, 1998 to May 1, 
1998. 

In this case, the evidence demonstrates that the treatment of 
the veteran's hammertoes resulted in the need for surgery 
with an estimated time of 3 months recovery.  Also, the 
record reflects the veteran's continued complaints of 
discomfort, a subsequent surgery in September 1998, and 
arguments regarding unemployability.  Additionally, the 
estimated duration for the temporary handicapped parking 
permit was 5 months.  In this case, the Board does not doubt 
that there are further features of his disability to be 
evaluated, but the evidence does not demonstrate that an 
extension of total benefits beyond May 1, 1998 based on 
convalescence is warranted.

Here, there are no indications that the veteran's surgical 
wounds did not heal.  For example, in the September 1998 
letter, written prior to the September 22, 1998 surgery, Dr. 
Uitvlugt reported that the dorsal scars were well healed, and 
that the radiographs revealed apparent healed osteotomies of 
the third and fourth metatarsals.  Reports dated after the 
April 12, 1998 estimated recovery date and prior to the 
September 22, 1998 surgery, are silent with regard to the 
continued need for therapeutic immobilization of the joint, 
house confinement, or the use of a wheelchair or crutches.  
For example, in his August 1998 letter where he indicated 
that the veteran "recently" came under his care, Dr. 
Gunsberg did not report any timeframe involving a period of 
convalescence beyond May 1 1998.  Also, according to the 
veteran's sworn testimony given 21 days prior to his 
September 22, 1998 surgery, he no longer needed pain 
medication and that he only used it when he had the surgery.  
It is also noted that the most recent records of 2002 are 
silent with regard to any additional period of recovery 
beyond May 1, 1998.  The Board notes that the references to 
the veteran's inability to return to work due to his 
hammertoes may be a basis of further rating evaluation, but 
they do not indicate prolonged convalescence from surgery.  
Therefore, collectively, the evidence does not demonstrate 
that an extension of total benefits beyond May 1, 1998 based 
on convalescence for the treatment of the infection is 
warranted.

Likewise, the provisions for applying the benefit of the 
doubt rule are not for application in this case, as the Board 
has determined that an approximate balance of negative and 
positive evidence has not been presented.  Overall, the 
evidence does not show that the period of convalescence 
should be extended from the period beyond May 1, 1998.  


ORDER

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond May 1, 1998 for treatment of 
service-connected bilateral hammertoes has not been 
established, and the appeal is denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

